          Case 1:19-cv-00061-TJC Document 13 Filed 10/29/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


JAIME FRANCES RYAN,                            Case No. CV-19-061-BLG-TJC

                     Plaintiff,                JUDGMENT IN A CIVIL CASE

  vs.

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that he Commissioner’s decision is
 REVERSED, and this matter is REMANDED pursuant to sentence four of 42
 U.S.C. § 405(g) for further proceedings consistent herewith.

        Dated this 30th day of October 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
